Citation Nr: 1242786	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

T. Adams, Counsel








INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984 and from January 1987 to April 2006, including service in the Persian Gulf from February 2003 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Jurisdiction over the case was subsequently transferred to the RO in Wichita, Kansas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

Sleep Disorder

The Veteran claims that he has a sleep disorder that is related to his service.

The service treatment records include a December 2000 report of medical history which reflects the Veteran's complaint of easy fatigability.  A January 2004 health assessment reflects a complaint of feeling tired and sleepy.

In March 2009, the Veteran underwent a VA respiratory diseases examination at which time he presented with a history of being tired.  He was diagnosed with insomnia due to obstructive sleep apnea syndrome.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the March 2009 VA examination report to be inadequate inasmuch as the claims file was unavailable for the examiner's review and it does not provide an opinion as to whether the Veteran's sleep disorder is related to the Veteran's service.  Accordingly, the claim must be remanded.

Gastrointestinal Disorder

The Veteran also contends that he has a gastrointestinal disorder, variously claimed as acid reflux, heartburn, and GERD, that is related to his service.

The service treatment records show that the Veteran suffered with constipation during his service.  Records dated in July 1998, December 2001, and January 2002 reflect treatment for and an assessment of constipation.  A December 2001 report reflects a complaint of abdominal pain and an assessment of constipation possibly due to irritable bowel syndrome, although that was less likely.  A January 2004 health assessment reflects a complaint of diarrhea.  An October 2005 report of medical history reflects a history of stomach, liver, intestinal trouble, or ulcer.  The Veteran has also submitted credible lay statements regarding symptoms that he experienced while on active duty, specific to GERD.

Current VA treatment records reflect a diagnosis of and treatment for GERD.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Here, the Veteran's lay statements tend to show that he has had symptoms since his separation from service.  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim. 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's sleep and gastrointestinal disorders, to include all pertinent VA records for the period since October 2009.

2.  Then, schedule a VA examination to determine the nature and etiology of any current gastrointestinal disorder, including GERD.  The claims folder should be reviewed and that review should be indicated in the examination report.

Based on review of the file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any gastrointestinal disorder, including GERD or one manifested by constipation or diarrhea, is etiologically related to any period of the Veteran's active service.

The rationale for all opinions expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, schedule a VA examination to determine the nature and etiology of any current sleep disorder.  The claims folder should be reviewed and that review should be indicated in the examination report.

Based on review of the file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any sleep disorder is etiologically related to any period of the Veteran's active service, to include his documented complaints at separation of feeling fatigued after sleeping.

The rationale for all opinions expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

